— Appeal by the defendant from a judgment of the Supreme Court, Kings County (De Lury, J.), rendered June 1, 1983, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant failed to object to the allegedly improper comments made by the prosecutor in his opening statement and summation or to the charge, and therefore has failed to preserve his contentions for appellate review (see, People v Nuccie, 57 NY2d 818; People v Baldo, 107 AD2d 751). In any event, we find his arguments to be without merit.
The prosecutor’s comments were supported by the evidence and were made in fair response to defense counsel’s closing arguments. We also find the trial court’s instructions to the jury, when viewed as a whole, adequately explained the concept of reasonable doubt (see, People v Ortiz, 92 AD2d 595; People v Patterson, 76 AD2d 891; People v Turrell, 66 AD2d 862, affd 50 NY2d 400, cert denied 449 US 1087). Mangano, J. P., Thompson, Brown and Eiber, JJ., concur.